978 So.2d 249 (2008)
Caitlin S. McCARTY, Appellant,
v.
STATE of Florida, Appellee.
No. 5D07-3296.
District Court of Appeal of Florida, Fifth District.
April 4, 2008.
Richard L. Wilson, Orlando, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Carmen F. Corrente, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
The order finding a violation of probation and modifying probation is reversed. The trial court erred in determining that the defendant's failure to attend an outpatient drug abuse treatment program amounted to a willful violation of probation. The defendant's probation officer acknowledged he authorized the defendant to report to the Altamonte Springs branch of the drug treatment program on May 18, 2007 and that she so reported. The defendant could not have been violated for having been discharged from the Lake Mary *250 branch of the treatment program on May 17, 2007.
The cause is reversed and remanded for re-imposition of the original terms of probation.
REVERSED AND REMANDED.
PLEUS, MONACO and COHEN, JJ., concur.